Case 1:21-cv-00376-ALC Document 39-6 Filed 08/13/21 Page 1 of 16




                      Exhibit 5
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      2739-6
                                         FiledFiled
                                               10/03/08
                                                    08/13/21
                                                          PagePage
                                                               1 of 15
                                                                    2 ofPageID
                                                                         16    290




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

   BRUCE L. JENNINGS,

          Plaintiff,

   v.                                        Case No. 6:08-CV-833-ORL-18GJK

   MICHAEL MUKASEY; the UNITED
   STATES DEPARTMENT OF JUSTICE,
   the UNITED STATES ATTORNEY’S
   OFFICE FOR THE MIDDLE DISTRICT
   OF FLORIDA, and ROBERT O’NEILL

          Defendants.

                                       ANSWER

          COMES NOW, the Defendants, by and through the undersigned Assistant

   United States Attorney, and for its Answer to Plaintiff’s Complaint, states as

   follows:

          1. The allegations of paragraph 1 constitute conclusions of law to which

   no response is required; in the event a response is required, they are denied.

          2. The Defendants admit the allegations of paragraph 2.

          3. The Defendants admit the first sentence of paragraph 3 (regarding the

   amendment of the Gun Control Act). The remaining allegations of paragraph 3

   constitute conclusions of law to which no response is required; in the event a

   response is required, they are denied.

          4. With respect to the allegations in paragraph 4, the Defendants are

   without sufficient knowledge to admit or deny when Plaintiff received the
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      2739-6
                                         FiledFiled
                                               10/03/08
                                                    08/13/21
                                                          PagePage
                                                               2 of 15
                                                                    3 ofPageID
                                                                         16    291




   purported order from the San Bernardino Superior Court. The Defendants admit

   that the purported order from the San Bernardino Superior Court contains the

   quoted language. The Defendants deny that the purported order grants Plaintiff

   any relief from his federal firearms prohibition.

          5. With respect to the allegations in paragraph 5, the Defendants admit

   that in 1987, California Penal Code § 1203.4a did not contain an express

   prohibition on the right to possess a firearm. The allegations that § 1203.4a

   grants the petitioner an expungement or set aside of a conviction, that it applied

   to Plaintiff, or that in 1987 the section contained an implied prohibition on the

   possession of firearms constitute conclusions of law to which no response is

   required; in the event a response is required, they are denied.

          6. With respect to the allegations in paragraph 6, the Defendants admit

   that correspondence has occurred between the United States Attorney’s Office

   and Plaintiff’s counsel. The Defendants deny the remaining allegations.

          7. With respect to the allegations in paragraph 7, the Defendants admit

   that there is a United States Attorney’s Office in the Middle District of Florida,

   with a physical office in Orlando, Florida. The Defendants deny the remaining

   allegations.

          8. With respect to the allegations in paragraph 8, the Defendants are

   without sufficient knowledge to admit or deny Plaintiff’s place of residency.

   Defendant Robert O’Neill denies that he resides in Orlando, Florida, but admits


                                             2
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      2739-6
                                         FiledFiled
                                               10/03/08
                                                    08/13/21
                                                          PagePage
                                                               3 of 15
                                                                    4 ofPageID
                                                                         16    292




   that he resides in Florida, has an office in Orlando, Florida, and may be served at

   the address indicated. The Defendants admit the remaining allegations of

   paragraph 8.

          9. With respect to the allegations in paragraph 9, the Defendants admit

   that from on or about 1981 through 1999, Plaintiff possessed a Federal Firearms

   License (FFL) and was engaged in the firearms business in Nevada, doing

   business as B.L. Jennings, Inc. as a firearms distributor. The allegation in

   paragraph 9 that Plaintiff engaged in this business “lawfully” constitutes a

   conclusion of law to which no response is required.

          10. The Defendants admit the allegations of paragraph 10.

          11. The Defendants admit the allegations of paragraph 11.

          12. The Defendants admit the allegations of paragraph 12.

          13. The Defendants are without sufficient information to admit or deny the

   allegations in paragraph 13.

          14. The Defendants are without sufficient information to admit or deny the

   allegations in paragraph 14.

          15. The Defendants admit the allegation in paragraph 15.

          16. The allegation in paragraph 16 is a subjective belief of Plaintiff and

   the Defendants are without sufficient knowledge to admit or deny the allegation.

          17. With respect to the allegations in paragraph 17, the Defendants admit

   that Plaintiff conducted his business in Nevada after October 17, 1987 and that


                                            3
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      2739-6
                                         FiledFiled
                                               10/03/08
                                                    08/13/21
                                                          PagePage
                                                               4 of 15
                                                                    5 ofPageID
                                                                         16    293




   he maintained a FFL issued by the Bureau of Alcohol, Tobacco, Firearms, and

   Explosives (ATF). The remaining allegations constitute either the subjective

   beliefs of Plaintiff, which the Defendants are without sufficient knowledge to

   admit or deny, or constitute conclusions of law to which no response is required;

   in the event a response is required, they are denied.

          18. With respect to the allegations in paragraph 18, the Defendants admit

   the allegations that ATF sent the notice to Plaintiff in early 1999 that his

   conviction of a misdemeanor crime of domestic violence (MCDV) was grounds

   for revocation of his FFL under 18 U.S.C. § 922(g)(9). The Defendants deny that

   the notice sent to Plaintiff contained only one ground for revocation of his license

   and affirmatively allege that ATF had also listed as a ground for revocation the

   fact that Plaintiff had not disclosed his MCDV conviction on his FFL renewal

   application in 1998.

          19. With respect to the allegations in paragraph 19, because Plaintiff has

   not identified the representative of ATF with whom he alleges he spoke, the

   Defendants at this time are without sufficient knowledge to admit or deny

   Plaintiff’s allegation that such a conversation took place.

          20. The allegations in paragraph 20 contain statements of Plaintiff’s

   subjective belief, about which the Defendants are without sufficient knowledge to

   admit or deny. Furthermore, the Defendants are without sufficient knowledge to




                                             4
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      2739-6
                                         FiledFiled
                                               10/03/08
                                                    08/13/21
                                                          PagePage
                                                               5 of 15
                                                                    6 ofPageID
                                                                         16    294




   admit or deny whether Plaintiff consulted private counsel at the time and place

   alleged.

          21. With respect to the allegations in paragraph 21, the Defendants are

   without sufficient knowledge to admit or deny any allegation with respect to the

   public’s knowledge or ignorance of the expungement and set aside requirements

   of California criminal justice and the extent it is a current problem within

   California. Plaintiff’s characterization of the California Supreme Court’s decision

   in People v. Navarro, 7 Cal.3d 248, 279-289 (1972) constitutes a conclusion of

   law to which no response is required; in the event a response is required, it is

   denied.

          22. With respect to the allegations in paragraph 22, the Defendants admit

   that on September 23, 1999, the Superior Court of San Bernardino issued an

   Order granting Plaintiff relief and admit that Exhibit A of the Complaint is a true

   and correct copy of the Order. The Defendants deny that the Order contains an

   express prohibition on possessing firearms, but admit that the prohibition is

   included by express reference to California Penal Code § 1203.4(a). The

   allegations that this Order had the legal effect of an expungement or that the

   order was erroneously issued under § 1203.4(a) constitute legal conclusions of

   law to which no response is required; in the event a response is required, they

   are denied. The allegation that Plaintiff believed he was entitled to one type of




                                             5
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      2739-6
                                         FiledFiled
                                               10/03/08
                                                    08/13/21
                                                          PagePage
                                                               6 of 15
                                                                    7 ofPageID
                                                                         16    295




   relief is part of his subjective belief, about which the Defendants are without

   sufficient information to admit or deny.

          23. With respect to the allegations in paragraph 23, the Defendants admit

   that ATF revoked Plaintiff’s license. The Defendants deny that this revocation

   occurred on March 25, 2004 but admit that it occurred on March 25, 2003. The

   Defendants deny that ATF refused to accept the 1999 Order from the Superior

   Court of San Bernardino, but admit that ATF refused to give the Order the legal

   significance to it that the Order expunged Plaintiff’s MCDV conviction and

   removed his federal firearms disability under 18 U.S.C. § 922(g)(9).

          24. The Defendants admit the allegations of paragraph 24 that Plaintiff’s

   counsel filed the petition for review and that the District Court upheld the ATF’s

   revocation of Plaintiff’s FFL. The Defendants deny the allegation that a reason

   for the petition for review included an error on the part of Plaintiff’s counsel in

   seeking relief under California Penal Code § 1203.4(a) instead of § 1203.4a but

   admit that Plaintiff did raise this later argument before the District Court. The

   Defendants deny the allegation that the District Court refused to consider

   Plaintiff’s argument about the mistake and affirmatively allege that the District

   Court did consider the argument then subsequently rejected such argument.

          25. With respect to the allegations in paragraph 25, the allegation that

   characterizes the 1999 Order as a “mistake and/or error made by Jennings’

   former counsel in 1999” constitutes a conclusion of law to which no response is


                                              6
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      2739-6
                                         FiledFiled
                                               10/03/08
                                                    08/13/21
                                                          PagePage
                                                               7 of 15
                                                                    8 ofPageID
                                                                         16    296




   required; in the event a response is required, it is denied. The Defendants admit

   the remaining allegations of paragraph 25.

          26. The Defendants were not a party to the action described in paragraph

   26 and are without sufficient knowledge to admit or deny that Exhibits B and C

   are true and correct copies. Furthermore, notwithstanding the allegation that the

   Rancho Cucamonga Office of the San Bernardino County District Attorney had

   been served, the Defendants are without sufficient knowledge to admit or deny if

   that office had in fact been served.

          27. The Defendants were not a party to the action described in paragraph

   27 and are without sufficient knowledge to admit or deny that Exhibits D, E, and

   F (with its incorporated attachments) are true and correct copies.

          28. With respect to the allegations in paragraph 28, the Defendants admit

   that on December 8, 2005, a judge with the San Bernardino Superior Court

   signed an Order that purported to grant relief to Plaintiff under California Penal

   Code § 1203.4a, which was on the same date as letters that purportedly notified

   the judge of the issue, and that Exhibit G is a true and correct copy of such

   Order. The Defendants were not a party to this action and are without sufficient

   knowledge to admit or deny what matters the judge had before him on December

   8, 2005, what he took under advisement, what determinations he made with

   respect to a hearing, or when Plaintiff learned of this decision. The Defendants

   are unaware to which Government attorney Plaintiff is referring, who purportedly


                                             7
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      2739-6
                                         FiledFiled
                                               10/03/08
                                                    08/13/21
                                                          PagePage
                                                               8 of 15
                                                                    9 ofPageID
                                                                         16    297




   learned of the decision, and can therefore neither admit or deny the allegation.

   The allegation that this Order removes Plaintiff’s disability to possess firearms is

   denied.

          29. The Defendants admit the allegations in paragraph 29.

          30. With respect to the allegations in paragraph 30, the Defendants admit

   that the Ninth Circuit denied Plaintiff’s motion to consider the December 8, 2005

   Order as not relevant to the judicial proceedings and that the Ninth Circuit held

   that Plaintiff’s conviction was not expunged. The Defendants deny the remaining

   allegations.

          31. With respect to the allegations in paragraph 31, the Defendants admit

   that Exhibit I contains true and correct copies of California Penal Code §§ 1203.4

   and 1203.4a, as they existed in 1987. The Defendants deny the allegations that

   these statutes granted Plaintiff an expungement of his MCDV conviction.

          32. With respect to the allegations in paragraph 32, the Defendants admit

   that the 2005 Order contained the language alleged. The Defendants deny any

   allegation that this Order granted Plaintiff an expungement of his MCDV

   conviction.

          33. With respect to the allegations in paragraph 33, the Defendants admit

   that in 1987 California Penal Code § 1203.4 did contain an express prohibition on

   firearms and § 1203.4a did not contain such an express prohibition. The




                                             8
Case 6:08-cv-00833-GAP-GJK
      Case 1:21-cv-00376-ALCDocument
                             Document2739-6
                                         FiledFiled
                                               10/03/08
                                                    08/13/21
                                                          Page
                                                             Page
                                                               9 of 10
                                                                    15 of
                                                                       PageID
                                                                          16  298




   Defendants deny the allegations that this language assured Plaintiff the legal

   relief of an expungement for purposes of 18 U.S.C. § 921(a)(33)(B)(ii).

          34. With respect to the allegations in paragraph 34, the Defendants admit

   the California Legislature amended California Penal Code § 1203.4a in 1988 to

   include an express prohibition on the possession of firearms.

          35. The Defendants deny the allegations in paragraph 35. Specifically,

   the Defendants deny the allegation that Plaintiff’s purported relief in the 2005

   Order relieved him of a federal firearms prohibition.

          36. The Defendants admit that 18 U.S.C. § 921(a)(33)(B)(ii) contains the

   language quoted by Plaintiff in paragraph 36. The remaining allegations

   constitute conclusions of law that require no response; in the event a response is

   required, they are denied.

          37. With respect to the allegations in paragraph 37, the Defendants admit

   that the 2005 Order contains no express prohibition to possess firearms. The

   Defendants deny that Plaintiff may possess firearms under federal law.

          38. The Defendants are without sufficient information to admit or deny the

   allegations in paragraph 38.

          39. The Defendants are without sufficient information to admit or deny the

   allegations in paragraph 39.

          40. With respect to the allegations in paragraph 40, the Defendants admit

   that Jimenez Arms was aware of Plaintiff’s and B.L. Jennings, Inc.’s proceedings


                                            9
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      2739-6
                                         FiledFiled
                                               10/03/08
                                                    08/13/21
                                                          PagePage
                                                               10 of11
                                                                     15ofPageID
                                                                          16    299




    in bankruptcy. Except as expressly admitted, the Defendants are without

    sufficient information to admit or deny the remaining allegations in paragraph 40.

           41. The Defendants are without sufficient information to admit or deny the

    allegations in paragraph 41.

           42. With respect to the allegations in paragraph 42, the Defendants admit

    that Jimenez Arms purchased handguns from the Plaintiff’s bankruptcy estate.

    The Defendants deny that this purchase occurred in late 2007 and 2008. By way

    of further answer, the Defendants, on information and belief, affirmatively state

    that Jimenez Arms’ purchase of these handguns occurred pursuant to a court

    order issued on November 4, 2005. The Defendants deny that Jimenez Arms

    agreed to cut the handguns prior shipping them to Nevada. By way of further

    answer, the Defendants affirmatively state that the bankruptcy court ordered the

    handguns to be cut prior to shipping them. The Defendants admit that Jo Anne

    Rushpler was involved with the cutting of the handguns. The Defendants are

    without sufficient information to admit or deny the allegations that Jimenez Arms

    hired Ms. Rushpler, maintained any kind of employer-employee relationship with

    her, or the purpose of any such hiring of Ms. Rushpler. The Defendants are

    without sufficient information to admit or deny that Ms. Rushpler was the fiancee

    of Plaintiff. The Defendants admit that several individuals were paid to cut the

    handguns. The Defendants are without sufficient information to admit or deny




                                            10
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      2739-6
                                         FiledFiled
                                               10/03/08
                                                    08/13/21
                                                          PagePage
                                                               11 of12
                                                                     15ofPageID
                                                                          16    300




    that Jimenez Arms maintained an employer-employee relationship with these

    individuals involved with cutting the handguns.

           43. The Defendants admit the allegations in paragraph 43.

           44. With respect to the allegations in paragraph 44, the Defendants admit

    that ATF Special Agent Anna-Kim Hedden, who was based out of one of ATF’s

    Florida offices, met with Jimenez Arms representatives on February 22, 2008 in

    connection with the investigation of Randall Jackson’s theft of firearms. The

    Defendants deny that Special Agent Hedden notified the Jimenez Arms

    representatives at this February 22, 2008 meeting that it was the Defendants’

    position that Plaintiff was a prohibited person. By way of further answer, the

    Defendants affirmatively state that Special Agent Hedden did notify Jimenez

    Arms that this was the Defendants’ position regarding Plaintiff’s prohibited status

    during a phone conversation with a Jimenez Arms representative on March 4,

    2008. The Defendants deny that Special Agent Hedden informed Jimenez Arms

    that Plaintiff could not possess firearms without violating federal criminal statutes.

    The Defendants are without sufficient knowledge to admit or deny whether

    Jimenez Arms notified Plaintiff about Defendants’ belief that Plaintiff was a

    prohibited person.

           45. With respect to the allegations in paragraph 45, the Defendants admit

    that Assistant United States Attorney (AUSA) Eckhart had a conversation with

    Plaintiff’s counsel, that the conversation included the Defendant’s interpretation


                                             11
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      2739-6
                                         FiledFiled
                                               10/03/08
                                                    08/13/21
                                                          PagePage
                                                               12 of13
                                                                     15ofPageID
                                                                          16    301




    of federal law that Plaintiff was prohibited from possessing firearms, and that

    Plaintiff risked prosecution if he were to possess firearms because of that

    prohibition. The Defendants are without sufficient information about what “this

    threat to others” means in the last sentence of the paragraph to be able to admit

    or deny the substance of such an allegation.

           46. The allegation in paragraph 46 constitutes a conclusion of law that

    requires no response; in the event a response is required, it is denied.

           47. With respect to the allegations of paragraph 47, the Defendants admit

    that ATF delivered a letter to Jimenez Arms on or about May 20, 2008 to its

    facility in Henderson, Nevada. The Defendants admit that this letter stated that

    Jimenez Arms faced potential prosecution under 18 U.S.C. § 921(d)(9) for

    providing firearms to Plaintiff, a person that it reasonably knew to be a prohibited

    person, and under § 921(g)(9) by aiding and abetting Plaintiff in obtaining

    firearms in violation of 18 U.S.C. § 2. The Defendants admit that the letter stated

    that Jimenez Arms needed to take affirmative steps to remove any firearms it had

    previously transferred to Plaintiff’s actual or constructive possession and its

    failure to do so may result in prosecution and/or revocation of its FFL under 18

    U.S.C. § 923(e). Except as expressly admitted, the Defendants deny the

    remaining allegations in the paragraph.




                                              12
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      2739-6
                                         FiledFiled
                                               10/03/08
                                                    08/13/21
                                                          PagePage
                                                               13 of14
                                                                     15ofPageID
                                                                          16    302




           48. The allegations of paragraph 48 are the subjective beliefs and

    intentions of Plaintiff and the Defendants are without sufficient knowledge to

    admit or deny the allegations.

           49. The allegations in the first and third sentences of paragraph 49

    constitute conclusions of law that require no response; in the event a response is

    required, they are denied. The allegation in the second sentence of paragraph

    49 is the subjective belief of Plaintiff and the Defendants are without sufficient

    knowledge to admit or deny the allegation.

           50. The allegations in paragraph 50 constitute conclusions of law that

    require no response; in the event a response is required, they are denied.

           The remainder of the Complaint is the Prayer for Relief, to which no

    response is required.

                                 AFFIRMATIVE DEFENSES

           1. Plaintiff lacks standing to invoke federal jurisdiction and thus this Court

    lacks subject matter jurisdiction.

           2. Plaintiff has failed to establish a waiver of the United States’ sovereign

    immunity as the real party in interest and thus this Court lacks subject matter

    jurisdiction.

           3. Plaintiff is barred by issue preclusion because he has fully litigated this

    identical issue in the Ninth Circuit.




                                             13
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      2739-6
                                         FiledFiled
                                               10/03/08
                                                    08/13/21
                                                          PagePage
                                                               14 of15
                                                                     15ofPageID
                                                                          16    303




           4. The 2005 Order that purports to grant Plaintiff relief under California

    Penal Code § 1203.4a was issued in excess of the rendering court’s jurisdiction

    because Plaintiff is plainly outside of the class of petitioners provided for in the

    statute, thus the Order is void, and the Order is not entitled to any deference

    under the Full Faith and Credit Clause of the United States Constitution, Art. IV, §

    1 or 28 U.S.C. §1738.

           5. The relief provided for under California Penal Code § 1203.4a does not

    rise to the level of an expungement under federal law and therefore does not

    remove Plaintiff’s federal firearms disability under 18 U.S.C. § 922(g)(9).

           6. The Defendants hereby specifically preserve any and all other

    defenses, not currently known, which it has or through discovery it learns may be

    applicable.




                                              14
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      2739-6
                                         FiledFiled
                                               10/03/08
                                                    08/13/21
                                                          PagePage
                                                               15 of16
                                                                     15ofPageID
                                                                          16    304




                    WHEREFORE, having fully answered all counts of the Complaint,

       Defendant prays that Plaintiff take nothing by way of his Complaint, that the

       same be dismissed, and that judgment be awarded in favor of Defendant,

       together with costs and such other and further relief as the Court deems

       appropriate in this case.

       Dated: October 3, 2008                                                          Respectfully submitted,

                                                                                       ROBERT E. O’NEILL
                                                                                       United States Attorney

                                                                          By           /s/ Ralph E. Hopkins
                                                                                        Ralph E. Hopkins
                                                                                       Assistant United States Attorney
                                                                                       Florida Bar No. 0972436
                                                                                       501 West Church Street, Suite 300
                                                                                       Orlando, Florida 32805
                                                                                       407/648-7500
                                                                                       FAX 407/648-7588
                                                                                       ralph.hopkins@usdoj.gov

                                                          CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that on October 3, 2008, I electronically filed the
       foregoing with the Clerk of the Court by using the CM/ECF system which will
       send a notice of electronic filing to the following:

                     Dennis Michael Hudson, Jr., Esquire
                    dhudson@butlerpappas.com

                    James C. Sabalos, Esquire
                    jimsabalos@hotmail.com

                    R. Steven Rawls, Esquire
                    rrawls@butlerpappas.com
                                                                                    /s/ Ralph E. Hopkins
                                                                                    Ralph E. Hopkins
                                                                                    Assistant United States Attorney

                                                                                     15
 N:\_Civil Cases\J\Jennings, Bruce_2008v03506_REH\Revised Answer (Jennings v Mukasey).wpd
